DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 8, 2022 has been entered. Claims 1-16 remain pending in the application.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered.

Regarding applicant’s argument (REMARKS pages 7-8 of 19) about claim objections, Examiner withdraws the objections after the amendment.

Regarding applicant’s argument (REMARKS page 8 of 19) about claim rejections under 35 U.S.C. §112(b), Examiner withdraws the rejections after the amendment.

Regarding applicant’s argument (REMARKS pages 10-15 of 19) about rejection of claim 1, 1) for “FUHUSHIMA does not disclose Claim 1 recitation A and Claim 1 recitation B as acknowledged by the Examiner” (REMARKS page 10 of 19 lines 6-7), FUHUSHIMA discloses Claim 1 recitation A but not Claim 1 recitation B (see previous Office Action); 2) for “FOX does not describe alternated short/long pulses” (REMARKS page 10 of 19 line 5 from bottom), Examiner will clarify that FOX discloses two different pulses (not short/long pulses) transmitted in different polarizations in this Office Action; 3) for LONG does not disclose “short nature” and “long nature” of pulses and phase shift (REMARKS page 12 of 19 lines 6-9), Examiner will clarify that LONG discloses two different pulses (not short/long pulses) in this Office Action, but phase shift for different signal paths can be achieved as in previous Office Action (LONG col.8 lines 45-46) and short/long nature is via combination with FUHUSHIMA; 4) for range ambiguity (REMARKS page 13 of 19 line 1 to page 14 of 19 lines 1-2), range ambiguity mentioned in FOX is caused by HH, VV received at the same time as HV and HV, not caused by H/V interleave; 5) for combination of prior arts (REMARKS page 14 of 19 line 3 to page 15 of 19), there is no issue in the combination because range ambiguity is not caused by H and V interleave transformation, as explained in 4) above. 

Applicant’s arguments (REMARKS pages 15-17 of 19) about claim 2, 7-9, 11-16 rely on claim 1.

Regarding applicant’s telephone call request (REMARKS page 19 of 19 lines 9-10), Examiner contacted John Hilten (via 202-861-1516) on 6/15, explained overcome reasons, and asked if applicant willing to schedule an interview with an amendment proposal. John Hilten called back on 6/21 informing Examiner that applicant will hold the interview. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (Japanese Patent No. 2011247776, hereafter Fukushima) further in view of Fox (U.S. Patent No. 2018/0335518, hereafter Fox) and Long (U.S. Patent No. 4231037, hereafter Long).
Regarding claim 1, Fukushima discloses that a radar transmission and reception (page 1 lines 22-23, radar, transmission / reception) method, the radar transmission and reception method comprising:
implementing 
a short range mode of operation with transmission of short pulses (Fig.31; page 2 lines 16-17 from bottom, short pules, short distance) and 
a long range mode of operation with transmission of modulated long pulses (Fig.31; page 1 lines 9-10, long pulse, long distance; page 2 lines 3-4 from bottom, far-distance pulse, long distance), 
the short and long pulses transmitted being temporally interleaved (Fig.31), 
However, Fukushima does not disclose polarization feature of the transmitted wave. In the same field of endeavor, Fox discloses that 
wherein the pulses are transmitted in the form of waves having distinct polarizations {Fig.3C, items 340, 341, 342, 343, H, V interleave; [0044] lines 2-3, alternate horizontal(H), vertical(V) polarized pulses; [0050] lines 3-4, transmit, H, V, interleave}, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teachings of Fox to transmit short pulses and long pulses with different polarizations. Doing so would reduce range ambiguity in measurement because each polarization feature represents corresponding pulse feature, as recognized by Fox ([0052] lines 8-10).
However, Fukushima and Fox do not disclose same transmission wave is radiated from two different sources with different phases. In the same field of endeavor, Long discloses that
the polarization of each transmitted wave being obtained by simultaneously transmitting, by two colocated radiating sources, for each pulse, two signals having a phase-shift θ whose value varies according to a pulse concerned [Fig.12 items 83-91c-91a-81a-H, 83-91c-92c-91b-81c-H, two paths, two feeds, same time, 92c provide phase shift; col.17 lines 17-18(91 power, divide, transmit), 21-22(phase shift 92c); col.8 lines 45-46, adjust phase].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit a same polarized signal with different phases according to transmitted pulses. Doing so would provide a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).

Regarding claim 3, which depends on claim 1, Fukushima discloses that in the method,
backscattered radiofrequency signals following the transmission of a pulse being picked up by each of the radiating sources, a phase-shift θ' of given value is applied to the radiofrequency signal received by that same source [Fig.32, same signal goes to item 2 for transmitting and to item 5 for receiving; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal). For transmitted signal carrying phase information, the same phase information must be provided to receiver].

Regarding claim 4, which depends on claims 1 and 3, Fukushima discloses that in the method,
the phase-shift θ' is equal to the phase-shift θ [Fig.32, same signal goes to item 2 for transmitting and to item 5 for receiving; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal). For transmitted signal carrying phase information, the same phase information must be provided to receiver.]. 

Regarding claim 5, Fukushima discloses that a radar transmission and reception device (page 1 lines 22-23, radar, transmission / reception), capable of implementing the method according to Claim 1 (see rejection of claim 1), wherein the radar transmission and reception device is configured to perform the following operations: 
said signals having amplitudes being also controllable (page 1 lines 20-21, short pulse with small power, long pulse with large power; It is well known that power is proportional to signal amplitude.),
each reception signal corresponding to the backscattered radiofrequency signal picked up by one of the radiating sources, to which is applied a given phase-shift θ' [Fig.32, same signal goes to item 2 for transmitting and to item 5 for receiving; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal). For transmitted signal carrying phase information, the same phase information must be provided to receiver.].
However, Fukushima and Fox do not disclose same transmission wave is radiated from two different sources with different phases. In the same field of endeavor, Long discloses that 
producing two synchronous radiofrequency (RF) transmission signals [Fig.12 items 81, 91, 92, synchronous; col.17 lines 4(phase shift), 17-19(power, divide)], said signals having between them a phase-shift θ of controllable given value (col.8 lines 45-46, adjust, phase), 
radiating two radiofrequency waves, each corresponding to one of the transmission RF signals produced, by means of two radiating sources each having a given polarization axis (Fig.12, signals are sent to item 90 (antenna), each path has its own feature in phase and in polarization; col.17 lines 20-21, transmit power, feed); 
handling a reception of backscattered radiofrequency signals picked up by each of the radiating sources (Fig.12, transmitting and receiving use the same antenna); and 
delivering two radiofrequency (RF) reception signals, each signal corresponding to the backscattered radiofrequency signal picked up by one of the radiating sources, to which is applied a given phase-shift θ' (Fig.12, each transmission path has corresponding receiving path).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit a same polarized signal with different phases according to transmitted pulses. Doing so would provide a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).

Regarding claim 6, which depends on claims 1 and 5, Fukushima discloses that in the device,
the device comprises a radiating element and an electronic circuit incorporating a first transmission/reception module, consisting of a first transmission path and a first reception path and a second transmission/reception module, consisting of a second transmission path and a second reception path, the two transmission/reception modules having an identical structure (Fig.32, transmission and receiver use the same antenna. Same circuits for short pulses and long pulses.);
 each transmission/reception module comprising a switch, making it possible to alternately connect the transmission path and the reception path of the module concerned to the radiating element (Fig.32 item 2, switch; page 2 lines 27-28, “2”, switch, transmission, reception).
However, Fukushima and Fox do not disclose same transmission wave is radiated from two different sources with different phases. In the same field of endeavor, Long discloses that
the device comprises a radiating element and an electronic circuit incorporating a first transmission/reception module, consisting of a first transmission path and a first reception path and a second transmission/reception module, consisting of a second transmission path and a second reception path, the two transmission/reception modules having an identical structure [Fig.12, same transmitter (item 83) for sending signals with different phase feature to feed and get different polarization at antenna, receiver structure for the received signals with different phase features and different polarizations are parallel].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit a same polarized signal with different phases according to transmitted pulses. Doing so would provide a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).

Regarding claim 10, which depends on claims 1, 5-6, Fukushima and Fox do not disclose same transmission wave is radiated from two different sources with different phases. In the same field of endeavor, Long discloses that in the device,
inputs of the first and second transmission paths of the two transmission/reception modules are configured to be driven by a same RF signal delivered by a wave form generator linked to an electronic circuit by an input [Fig.12 inputs to antenna from the same source (item 83)], 
the transmission path of the second transmission/reception module comprising at the input a controllable phase- shifter circuit, making it possible to introduce a given phase-shift θ between the two transmission paths (Fig.12 item 92; col.17 line 4, phase shift; col.8 lines 45-46, adjust, phase).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit a same polarized signal with different phases from a same transmission signal generator. Doing so would provide a synchronization between two signal paths with a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Fox, and Long, as applied to claim 1 above, and further in view of Imamiya et al. (Japanese Patent No. JPH11142504, hereafter Imamiya).
Regarding claim 2, which depends on claim 1, Fukushima, Fox, and Long do not disclose the short (or long) pulse corresponds to vertical (or horizontal) polarization of transmission waves. In the same field of endeavor, Imamiya discloses that in the method,
for the short pulses, the two signals transmitted have a phase-shift θ whose value induces a vertical polarization of the transmitted wave and in that, for the long pulses, the two signals transmitted have a phase-shift whose value induces a horizontal polarization of the transmitted wave ([0019] lines 4-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Imamiya to transmit short pulses and long pulses using different polarizations. Doing so would use one set of transceiver circuit because the polarization is achieved at antenna part instead of in the circuit part so as to avoid complicated circuits and lower cost, as recognized by Imamiya ([0018] lines 5-6).

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Fox, and Long, as applied to claims 1 and 5-6 above, and further in view of Caille et al. (U.S. Patent No. 5206655, hereafter Caille).
	Regarding claim 7, which depends on claims 1 and 5-6, Fukushima, Fox, and Long do not disclose radiation elements using patches. In the same field of endeavor, Caille discloses that in the device,
the radiating element is formed by a patch antenna, substantially planar, having a regular form, comprising four connection points disposed pairwise symmetrically relative to the center of the patch, on two right-angled axes, two symmetrical connection points forming a connection port of the antenna (col.2 lines 45-46, radiation elements, dual, polarized, square, patches; Figs.3 and 6, planar, four connection point, symmetry, right-angled axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Caille to use patches as radiation elements. Doing so would make the radiation elements on a printed circuit board so as to have light weight and low volume, as recognized by Caille [col.2 line 9(printed, circuit, radiating elements), 12(patch); col.3 line 18, low weight].

Regarding claim 8, which depends on claims 1 and 5-7, Fukushima, Fox, and Long do not disclose radiation elements using patches. In the same field of endeavor, Caille discloses that in the device,
the radiating element is a patch antenna of square form (Fig.3 item 36; col.2 line 46, square, patches).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Caille to use certain shaped patches, as needed, as radiation elements. Doing so would make the radiation elements on a printed circuit board so as to have light weight and low volume, as recognized by Caille [col.2 line 9(printed, circuit, radiating elements), 12(patch); col.3 line 18, low weight].

Regarding claim 9, which depends on claims 1 and 5-7, Fukushima and Fox do not disclose same transmission wave is radiated from two different sources with different phases. In the same field of endeavor, Long discloses that in the device,
the first and second transmission/reception modules are each connected to the radiating element by a pair of power supply lines (Fig.12 item 91 power split, connect to antenna feeds via duplexer item 81, each feed point has its own power supply; col.17 line 17-18, power divide), 
However, Fukushima, Fox, and Long do not disclose radiation elements using patches. In the same field of endeavor, Caille discloses that
the connection points disposed symmetrically on the antenna patch are linked to inputs/outputs of a same transmission/reception module via a switch [Fig.3 item 36, symmetry; col.5 line 50, patch; Fig. 6 item 43, switch, link to the same transmission part (item 42), and the same reception part (item 44), symmetry connection.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Caille to use certain shaped patches, as needed, as radiation elements. Doing so would make the radiation elements on a printed circuit board so as to have light weight and low volume, as recognized by Caille [col.2 line 9(printed, circuit, radiating elements), 12(patch; col.3 line 18, low weight].

Regarding claim 16, Fukushima discloses that a radar surveillance system comprising 
a wave form generator (Fig.32 item 39; page 11 lines 13-14, transmitter), 
a receiver (Fig.32 item 6; page 2 line 1 from bottom, receiver), wherein it comprises a set of transmission- reception devices according to Claim 6 (see rejection of claim 6), 
the wave form generator and the receiver being linked to antennas via a transmission/reception device (Fig. 32).
However, Fukushima does not explicitly disclose the application of radar in surveillance and patch antenna. In the same field of endeavor, Caille discloses that 
radar surveillance system (col.2 line 36, space radar)
an array of patch antennas (col.2 lines 43-46, array, patch, antenna) 
the wave form generator and the receiver being linked to each of the patch antennas of the array via a transmission/reception device (Fig.3; Fig.6;  transmitted signal and received signal are connected to antenna via switch)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Caille to use patches as radiation elements. Doing so would make the radiation elements on a printed circuit board so as to have light weight and low volume, as recognized by Caille [col.2 line 9(printed, circuit, radiating elements), 12(patch); col.3 line 18, low weight].

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Fox, and Long as applied to claims 1, 5-6 above, and further in view of Ammar et al. (U.S. Patent No. 6266010, hereafter Ammar).
Regarding claim 11, which depends on claims 1 and 5-6, Fukushima, Fox, and Long do not disclose an adder used in reception path. In the same field endeavor, Ammar discloses that in the device,
the outputs of the first and second reception paths of the transmission/reception modules are summed by means of an adder circuit then linked to a same receiver by a common output of an electronic circuit [Fig.2 item 210, sum, link to the same receiver (item214)], 
the reception path of the second transmission/reception module comprising at its output a controllable phase-shifter circuit making it possible to introduce, between the two reception paths, a given phase-shift θ equal to the phase-shift introduced between the two transmission paths (Fig.2 same shift for the same transmission/reception path).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Ammar to combine the reflected signals from transmission sources with different phases. Doing so would collect reflected signals from different forms of radiation beams using electronic beam forming and avoid using extensive hardware in conventional system, as recognized by Ammar (col.2 lines 7-12).

Regarding claim 13, which depends on claims 1 and 5-6, and 11, Fukushima discloses that in the device, 
same transmitting signal applies to the RF signal delivered by a wave form generator and to the signals delivered by reception path (Fig. 32, same signal goes to item 2 for transmitting and to item 5 for receiving; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal). For transmitted signal carrying phase information, the same phase information must be provided to receiver.).
However, Fukushima and Fox do not disclose phase shift in transmission waves. In the same field of endeavor, Long discloses that in the device,
the electronic circuit comprises controllable phase-shifters configured to apply a same phase-shift φ to a RF signal delivered by a wave form generator (Fig.12 item 92c when feed 2 has same type of polarizations, send to antenna90b; col. 17 lines 1-3, feed 2 can have two same polarization; col.8 lines 45-46, adjust phase)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit signal with different phases according to transmitted pulses. Doing so would provide a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).

Regarding claim 14, which depends on claims 1 and 5-6, Fukushima, Fox, and Long do not disclose connections of two reception paths. In the same field endeavor, Ammar discloses that in the device,
the outputs of the first and second reception paths of the transmission/reception modules are linked, by two outputs of the electronic circuit, to two distinct reception paths of a same digital receiver configured to apply a phase-shift θ' between the signals from the two reception paths (Fig. 2 outputs of reception paths are linked at item 210, same receiver item 214, same path for transmission and reception, same phase shift).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Ammar to combine the reflected signals from transmission sources with different phases. Doing so would collect reflected signals from different forms of radiation beams (using phase shifter) using electronic beam forming and avoid using extensive hardware in conventional system, as recognized by Ammar (col.2 lines 7-12).

Regarding claim 15, which depends on claims 1, 5-6, and 14, Fukushima discloses that in the device,
same transmitting signal applies to the RF signal delivered by a wave form generator and to the signals delivered by reception path {Fig. 32, same signal goes to item 2 for transmitting and to item 5 for receiving; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal). For transmitted signal carrying phase information, the same phase information must be provided to receiver.}.
However, Fukushima and Fox do not disclose phase shifter in the device. In the same field of endeavor, Long discloses that in the device,
each of the reception paths comprises a controllable phase-shifter, each of the phase-shifters being configured to apply, to a corresponding reception path, a same phase-shift φ equal to the phase-shift applied to a RF signal delivered by a wave form generator (Fig.12 item 92c, applied to transmission signal, when feed 2 has same type of polarizations, send to antenna90b; col. 17 lines 1-3, feed 2 can have two same polarization; col.8 lines 45-46, adjust phase; This is applying a known technique (e.g. same transmitted signal sent to receiver for its signal recognition) to a known device (e.g. transceiver) ready for improvement to yield predictable results (e.g. recognized transmitted signal).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima and Fox with the teachings of Long to transmit signal with different phases according to transmitted pulses. Doing so would provide a phase feature in transmitted waves because of using the phase shifter, as recognized by Long (col.8 lines 47-48).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, Fox, and Long as applied to claims 1 and 5-6 above, and further in view of Kishigami et al. (U.S. Patent No. 10371796, hereafter Kishigami).
Regarding claim 12, which depends on claims 1 and 5-6, Fukushima, Fox, and Long do not disclose the detail of generating phase shift. In the same field of endeavor, Kishigami discloses that in the device,
the electronic circuit comprises a control module configured to independently generate the commands for the phase-shifters responsible for the phase-shift θ [Fig.3 item 102; col.8 lines 6(code generator), 11-12(pulse code), 21 (phase shift keying)], 
said control module mainly comprising a memory and an address generator configured to apply a circular addressing of locations of the memory [Fig.5 item 111, code storage; col.8 lies 59-62, store, code, sequence, on-by-one in cycle; col.47 lines 60-62, memory; This is applying a known technique (e.g. data in memory is identified by its address) to a known device (e.g. memory) to yield predictable results (e.g. read data).].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Fukushima, Fox, and Long with the teachings of Kishigami to generate phase shift using saved phase shift codes. Doing so would implement the radar device as an integrated circuit and have more flexibility in implementation, as recognized by Kishigami (col.47 line 67; col. 48 lines 1-4).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGHONG LI/              Examiner, Art Unit 3648      


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648